Dismissed and Opinion filed July 15, 2004








Dismissed and Opinion filed July 15, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00065-CV
____________
 
DORIS HURD,
Appellant
 
V.
 
MICHAEL MILLER,
Appellee
 

 
On Appeal from the 306th District
Court
Galveston County,
Texas
Trial Court Cause No.
03FD0129
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed December 18,
2003.  The notice of appeal was filed on
December 9, 2003.  To date, the filing
fee of $125.00 has not been paid.  No
proper affidavit of indigence was filed with or before the notice of
appeal.  See Tex. R. App. P. 20.1.  Therefore, on June 3, 2004, the Court issued
an order stating that unless appellant paid the appellate filing fee of $125.00
within fifteen days of the date of the order, the appeal would be
dismissed.  




The filing fee has not been paid, and appellant has not
responded to the Court=s order of June 3, 2004.
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
 
Judgment rendered and Opinion
filed July 15, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.